Case 8:19-cv-01408-JVS-DFM Document 20 Filed 09/06/19 Page 1 of 5 Page ID #:285


  1 Joseph E. Addiego III (CA SBN 169522)
    John D. Freed (CA SBN 261518)
  2 DAVIS WRIGHT TREMAINE LLP
    505 Montgomery Street, Suite 800
  3 San Francisco, California 94111
    Telephone: (415) 276-6500
  4 Facsimile: (415) 276-6599
  5 Email:       jakefreed@dwt.com
                 joeaddiego@dwt.com
  6
    Attorneys for Defendants
  7 JPMORGAN CHASE BANK, N.A.
    U.S. BANK, N.A., as Successor to Bank of
  8 America, N.A., as Successor by Merger to LaSalle
    Bank, N.A., as Trustee for WMALT Pass-Through
  9 Certificates Series 2006-AR2
 10
 11                      UNITED STATES DISTRICT COURT
 12
                       CENTRAL DISTRICT OF CALIFORNIA
 13
 14 MICHAEL J. SMITH & DEBRA                 Case No. 19-cv-01408-JVS-DFM
 15 SMITH,
                                             OPPOSITION TO MOTION TO
 16                      Plaintiffs,         REMAND
 17
           v.                                Date:        September 30, 2019
 18                                          Time:        1:30 p.m.
 19 JPMORGAN CHASE BANK, N.A., et            Courtroom:   10C, Santa Ana
    al.                                      Judge:       Honorable James V. Selna
 20
 21               Defendants.                Action Removed: July 19, 2019

 22
 23
 24
 25
 26
 27
 28

      OPPOSITION TO MOTION TO REMAND
      Case No. 19-cv-01408-JVS-DFM
Case 8:19-cv-01408-JVS-DFM Document 20 Filed 09/06/19 Page 2 of 5 Page ID #:286


  1                                  I.    INTRODUCTION
  2         Plaintiffs’ Motion to Remand (“Motion”) is frivolous. Plaintiffs do not argue
  3 that either element of diversity jurisdiction—complete diversity among the parties or
  4 sufficient amount in controversy—is lacking. Nor can they. Plaintiffs are citizens
  5 of California, and Defendants JPMorgan Chase Bank, N.A. and U.S. Bank, N.A. are
  6 citizens of Ohio. The amount in controversy is over $2.5 million, more than thirty
  7 times the $75,000 threshold. See 28 U.S.C. § 1332(a)(1). Defendants timely
  8 removed this action from Orange County Superior Court. Under these
  9 circumstances, the Court has no discretion to remand.
 10         Instead of addressing the facts giving rise to federal jurisdiction in this case,
 11 the Motion cuts and pastes large swaths of a law review article critical of diversity
 12 jurisdiction (Motion at 2-7),1 followed by quotes from generic jurisdictional case law
 13 (id. at 7-11). The Motion is a hodgepodge of unapplied legal authorities and
 14 academic commentary.
 15         The Court should deny the Motion and rule on Defendants’ pending Motion to
 16 Dismiss.
 17                            II.    PROCEDURAL HISTORY
 18         Plaintiffs filed this action in Orange County Superior Court on June 19, 2019,
 19 seeking to enjoin foreclosure of real property located at 27501 Boothill Court,
 20 Laguna Hills, CA 92653 (the “Property”), and obtain declaratory relief as to the
 21 parties’ respective rights in the Property. (Compl. at 28-30.) Plaintiffs bring claims
 22 for cancellation of instruments, slander of title, accounting, and declaratory relief, in
 23 an effort to void a Deed of Trust securing a $1.65 million mortgage loan debt against
 24 the Property. (See id. ¶ 29.)
 25
 26   1
     The content in this portion of the Motion is taken from James M. Underwood, The
 27 Late, Great Diversity Jurisdiction, 57 Case W. L. Rev. 179 (2006) (available at
    https://scholarlycommons.law.case.edu/cgi/viewcontent.cgi?article=1681&context=c
 28 aselrev).

                                   1
      OPPOSITION TO MOTION TO REMAND
      Case No. 19-cv-01408-JVS-DFM
Case 8:19-cv-01408-JVS-DFM Document 20 Filed 09/06/19 Page 3 of 5 Page ID #:287


  1         On July 19, 2019, Chase and U.S. Bank removed this case to federal court on
  2   the basis of diversity jurisdiction. (See Notice of Removal, Dkt. No. 1.) On August
  3   19, 2019, Plaintiffs filed the Motion, after which Chase and U.S. Bank filed a Motion
  4   to Dismiss (Dkt. No. 17). Both this Motion and the Motion to Dismiss are set for
  5   hearing on September 30, 2019.
  6                                    III.   ARGUMENT
  7         Removal to federal court on the basis of diversity jurisdiction is proper where
  8   (a) the matter in controversy exceeds the sum or value of $75,000, exclusive of
  9   interest and costs, and (b) the dispute is between “citizens of different states.” 28
 10   U.S.C. § 1441(a); 28 U.S.C. § 1332.
 11         Both factors are met in this case, and Plaintiffs fail to contend otherwise.
 12   First, the amount in controversy exceeds $75,000. The Complaint seeks to enjoin
 13   foreclosure of the Property. (See Compl. at 28-29.) The Ninth Circuit recognizes
 14   that in an action to enjoin foreclosure, the amount in controversy is measured by the
 15   entire value of the real property at issue. See Chapman v. Deutsche Bank Nat’l Trust
 16   Co., 651 F.3d 1039, 1045 n.2 (9th Cir. 2011); Cohn v. Petsmart, Inc., 281 F.3d 837,
 17   839 (9th Cir. 2002) (“In actions seeking declaratory or injunctive relief, it is well
 18   established that the amount in controversy is measured by the value of the object of
 19   the litigation”) (quoting Hunt v. Wash. State Apple Adver. Comm’n, 432 U.S. 333,
 20   347 (1977)); see also Garfinkle v. Wells Fargo Bank, 483 F.2d 1074, 1076 (9th Cir.
 21   1973) (finding that the amount in controversy in an action to enjoin a foreclosure sale
 22   is value of the real property at issue); Reyes v. Wells Fargo Bank, N.A., 2010 WL
 23   2629785, *4-5 (N.D. Cal. 2010) (finding amount-in-controversy requirement met
 24   where plaintiffs sought injunctive relief preventing bank from foreclosing and the
 25   value of property exceeded $75,000).
 26

 27

 28                                               2

      OPPOSITION TO MOTION TO REMAND
Case 8:19-cv-01408-JVS-DFM Document 20 Filed 09/06/19 Page 4 of 5 Page ID #:288


  1         According to the Orange County Treasurer-Tax Collector’s office, the current
  2   tax assessed value of the Property is $2,587,000.2 Moreover, Plaintiffs seek to void a
  3   Deed of Trust securing a $1.65 million mortgage loan in the wake of their default on
  4   that Loan. (See Compl. ¶¶ 29, 138.) And Plaintiffs specifically allege Defendants
  5   owe them more than $2,000,000. (Id. ¶ 123.) The jurisdictional amount in
  6   controversy requirement is met.
  7         Second, there is complete diversity among the parties. As Plaintiffs allege,
  8   they are citizens of California. (See Compl. ¶ 16 (alleging Plaintiffs “are now, and at
  9   all times relevant to this action, have been residents of Orange County, in the State of
 10   California”).) Chase and U.S. Bank, meanwhile, are citizens of Ohio. This is
 11   because they are both national banking associations, and such organizations are
 12   citizens of the state in which their main offices, as identified in their articles of
 13   association, are located. See Wachovia Bank, N.A. v. Schmidt, 546 U.S. 303, 318
 14   (2006). Chase has its main office in Columbus, Ohio. (See RJN, Ex. A.)3 U.S. Bank
 15   has its main office in Cincinnati, Ohio. (See id.)
 16         In the Motion, Plaintiffs do not address either the amount in controversy or the
 17   parties’ diversity of citizenship, instead making irrelevant and unsupported
 18   arguments about the purported prejudice they will suffer by having to litigate in
 19   federal court, and questioning the Court’s “expertise” on the legal issues in this case.
 20   (See Motion at 2, 9.) To the extent Plaintiffs attempt to dispute the elements of
 21   diversity jurisdiction in their reply brief, the Court should reject any such argument.
 22
      2
 23
     The tax assessed value of the Property can be retrieved from the Orange County
    Treasurer-Tax Collector’s Office at http://tax.ocgov.com/tcweb/search_page.asp.
    Chase and U.S. Bank included a current assessment of the Property from this website
 24 as Exhibit B to its Notice of Removal. (See Dkt. No. 1-2.)

 25   3
      Exhibit A to Defendants’ Request for Judicial Notice is a listing of all national
    banking   associations, as of August 31, 2019, provided by the Office of the
 26 Comptroller of the Currency. It is available at
    https://www.occ.treas.gov/topics/charters-and-licensing/financial-institution-
 27 lists/national-by-name.pdf.

 28                                                3

      OPPOSITION TO MOTION TO REMAND
Case 8:19-cv-01408-JVS-DFM Document 20 Filed 09/06/19 Page 5 of 5 Page ID #:289


  1   See Zamani v. Carnes, 491 F.3d 990, 997 (9th Cir. 2007) (“The district court need
  2   not consider arguments raised for the first time in a reply brief.”). Regardless, “[i]f
  3   jurisdiction exists and is properly invoked”—as is undisputed in this case—the court
  4   has no discretion to remand.” Rutter Group Practice Guide: Federal Civil Procedure
  5   Before Trial § 2:3771 (citing Grote v. Trans World Airlines, Inc., 905 F.2d 1307,
  6   1310 (9th Cir. 1990)).
  7                                   IV.   CONCLUSION
  8         Jurisdiction is undisputedly present in this case. There is complete diversity
  9   among the parties and the amount in controversy exceeds $2.5 million. The Court
 10   should deny the Motion and adjudicate the merits of Defendants’ Motion to Dismiss.
 11

 12   DATED September 6, 2019                 DAVIS WRIGHT TREMAINE LLP
                                              Joseph E. Addiego, III
 13                                           John D. Freed

 14                                           By:/s/ John D. Freed
                                                        John D. Freed
 15
                                              Attorneys for Defendants
 16                                           JPMORGAN CHASE BANK, N.A.
                                              U.S. BANK, N.A., as Successor to Bank of
 17
                                              America, N.A., as Successor by Merger to
 18                                           LaSalle Bank, N.A., as Trustee for WMALT
                                              Pass-Through Certificates Series 2006-AR2
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                                               4

      OPPOSITION TO MOTION TO REMAND
